                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


ABC Corporation                               )
                                              )       Case No. 1:20-cv-6173
v.                                            )
                                              )       Judge:         Hon. Marvin E. Aspen
THE PARTNERSHIPS and                          )
UNINCORPORATED ASSOCIATIONS                   )       Magistrate:    Hon. Jeffrey Cummings
Hon. IDENTIFIED ON SCHEDULE “A”               )
                                              )


                                      NOTICE OF FILING


       PLEASE TAKE NOTICE that Plaintiff, by its counsel, has filed Plaintiff’s Motion for

Entry of Default and Default Judgment.

       Pursuant to Ninth Amended General Order 20-0012, Plaintiff has not noticed the

Motions for a hearing, but Plaintiff is available for a telephonic hearing if requested by the Court.


                                              Respectfully submitted,



                                              By:    s/David Gulbransen/
                                                      David Gulbransen
                                                      Attorney of Record

                                                      David Gulbransen (#6296646)
                                                      Law Office of David Gulbransen
                                                      805 Lake Street, Suite 172
                                                      Oak Park, IL 60302
                                                      (312) 361-0825 p.
                                                      (312) 873-4377 f.
                                CERTIFICATE OF SERVICE

       I hereby certify that on the February 8, 2021, the Notice of Motion, Plaintiff’s Motion

for Entry of Default and Default Judgment and Memorandum of Law in Support of

Plaintiff’s Motion for Entry of Default and Default Judgment was filed with the CM/ECF

system. The Defendant’s will also be provided notice February 8, 2021, via e-mail to the e-mail

addresses the address supplied by the Defendants to their respective webstore hosts and via their

webstores per the terms of the TRO.


                                             By:    s/David Gulbransen/
                                                     David Gulbransen
                                                     Attorney of Record

                                                    David Gulbransen (#6296646)
                                                    Law Office of David Gulbransen
                                                    805 Lake Street, Suite 172
                                                    Oak Park, IL 60302
                                                    (312) 361-0825 p.
                                                    (312) 873-4377 f.
                                                    david@gulbransenlaw.com




                                                2
